Citation Nr: 1017407	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.  

2.	Entitlement to a rating in excess of 10 percent for 
hypertension.  

3.	Whether the Veteran timely filed a substantive appeal in 
the matter of entitlement to service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from December 2005 and 
March 2007 rating decisions by the Denver RO.  In July 2008, 
a videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing the veteran submitted additional evidence with 
a waiver of RO initial consideration.  The case was remanded 
by the Board in August 2008.  In September 2009, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) has been raised by the record (a July 
2009 VA outpatient treatment report), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction in the 
matter, and it is referred to the AOJ for appropriate 
action.  

The matters pertaining to the rating for hypertension and 
whether the Veteran timely filed a substantive appeal in the 
matter of service connection for diabetes mellitus are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  


FINDINGS OF FACT

The Veteran's current right knee disability, osteoarthritis, 
is shown to be related to right knee complaints in service.

CONCLUSION OF LAW

Service connection for osteoarthritis of the right knee is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Inasmuch as this decision 
grants the appellant's claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice or duty to assist omission is harmless. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records (STR) show that the Veteran had 
numerous complaints of pain in the right knee while on active 
duty, beginning in 1982 and continuing intermittently until 
1991.  Diagnoses included patellofemoral arthralgia, 
chondromalacia and patellofemoral syndrome.  X-rays of the 
right knee were normal.  Following service, he continued to 
have complaints of knee pain, including on VA outpatient 
treatment in October 1992 and on November 1992 VA 
examination.  At that time, examination of the right knee was 
normal and the diagnosis was insufficient clinical evidence 
at present to warrant a diagnosis of any acute or chronic 
disorder of the right knee.  Records of private treatment 
show that the Veteran had additional complaints of knee pain 
in 1999 and 2002, and on July 2005 VA examination, 
chondromalacia patella of the right knee was diagnosed, but 
there was no relationship noted between this disability and 
service.  

On December 2008 VA examination the Veteran's claims file and 
medical records were reviewed.  Physical examination of the 
right knee was essentially normal, but X-rays showed mild 
patellofemoral and femorotibial joint space narrowing and 
irregularity of articular surfaces compatible with 
osteoarthrosis.  The impression was osteoarthritis, with 
essentially normal right knee clinical/examination findings 
today.  The examiner opined that the etiology of the right 
knee subjective symptoms was most likely a slow development 
of early arthritis that was noted in the past several years, 
well beyond the time that the Veteran was involved in active 
military service.  There appeared to be insufficient reliable 
clinical evidence to diagnose any acute or chronic condition 
regarding the right knee, other than the recently diagnosed 
mild osteoarthritis.  It was the examiner's opinion that it 
was less likely than not that the Veteran's right knee 
complaints were related to his active service participation.  
The rationale behind this opinion was that the recently taken 
X-rays showed some early arthritic change in the right knee, 
his post-separation VA examination specifically looked at the 
right knee and it was found to be normal, clinical 
examination today was very benign and considered 
unremarkable.  The current findings were considered to be 
likely related to post-service activities and normal aging 
wear-and-tear.  

In September 2009, the Board sought an advisory medical 
opinion from the VHA as to whether each diagnosed chronic 
right knee disability was at least as likely as not related 
to the Veteran's knee complaints in service or to any 
incident in service.  The December 2009 VHA expert's opinion 
noted the Veteran's complaints of knee pain during service 
and multiple diagnoses that included chondromalacia and 
patellofemoral syndrome, terms that were noted to be often 
used interchangeably.  The specialist went on to state that 
this can progress to osteoarthritis as the articular 
cartilage continues to break down over time.  A diagnosis of 
articular damage must be confirmed by advanced imaging such 
as MRI or direct visualization of the joint during 
arthroscopy.  X-rays are often normal until the disease is 
sufficiently advanced and are of little utility in making the 
diagnosis.  After a brief discussion of medical literature on 
the subject, and review of the Veteran's symptoms, the 
specialist concluded that it was at least as likely as not 
that the current diagnosis of osteoarthritis is related to 
the Veteran's chronic patellofemoral syndrome, dating back to 
his time in service.  

The Board finds that the evidence reasonably establishes that 
the Veteran's right knee osteoarthritis is related to his 
right knee patellofemoral syndrome in service.  The December 
2009 VHA opinion considered the Veteran's medical history, 
pertinent literature and physical findings and concluded that 
right knee arthritis was at least as likely as not related to 
that right knee symptoms noted during service.  Although a 
different opinion was reached by the December 2008 VA 
examiner, the Board finds the December 2009 VHA opinion to be 
more probative, as it provides more detailed explanation of 
rationale, and explains the basis for disagreement with the 
rationale offered by the December 2008 VA examiner (the 
citation to the absence of abnormalities on postservice X-
rays), indicating that more sophisticated testing, such as 
MRI, or direct visualization (via arthroscopy) would have 
been needed to detect earlier abnormalities.  Accordingly, 
the Board finds that the December 2009 VHA opinion is 
persuasive, and that service connection is warranted for the 
Veteran's right knee osteoarthritis.  


ORDER

Service connection for osteoarthritis of the right knee is 
granted.  


REMAND

Regarding the remaining issues on appeal, because actions 
ordered in the Board's August 2008 Remand were not completed, 
these matters must be remanded, once again for more complete 
development and adjudicatory action.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders).  Substantial compliance with the Board's 
remand instructions is not a discretionary matter.  The RO 
should be well aware that when the Board fails to return a 
case to the RO for completion of actions ordered in a remand 
that were not completed, and the Board's decision is 
appealed, the U.S. Court of Appeals for Veterans Claims 
(either by endorsement of a Joint Motion by the parties or by 
Memorandum Decision vacating the Board's decision) routinely, 
under the Stegall precedent, returns the case to the Board 
for completion of the action sought in the remand.  

Regarding the claim for a rating in excess of 10 percent for 
hypertension, the Board's August  2008 remand (see p. 11, 
indented paragraph 2) instructed the RO to secure from the 
Colorado Springs CBOC for association with the claims file 
all 2008 treatment or evaluation records pertaining to the 
Veteran's hypertension.  The Record does not show that the RO 
attempted to obtain these records, but only obtained records 
of the Veteran's treatment for hypertension from the Denver 
VA Medical Center (VAMC).  

Regarding whether the Veteran timely filed a substantive 
appeal in the matter of service connection for diabetes 
mellitus, the RO furnished the Veteran a SSOC that included 
the issue, but did not provide any of the law and regulations 
pertinent to adjudication of the matter.  See 
38 C.F.R. §§ 19.33. 19.34, 20.302.  This is not an adequate 
SOC in the matter.  While the Board regrets continued delay 
in these matters, it has no recourse but to once again remand 
the case to the RO for compliance with remand instructions.

The Veteran is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within a year of the 
initial request, the claim is to be considered abandoned.  
See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure, for 
association with the claims file the 
complete clinical records of all VA 
treatment the Veteran has received for 
hypertension since March 2008.  With 
the Veteran's co-operation (i.e., 
providing any identifying information 
necessary and releases) the RO should 
secure from the Colorado Springs CBOC 
for association with the claims file 
copies of all records of all treatment 
he received for hypertension there 
since 2008.  If any additional 
development is suggested by these 
records (e.g. a VA examination) the RO 
should arrange for such.  
2.  The RO should then readjudicate the 
matter of the rating for the Veteran's 
hypertension.  If it remains denied, the 
RO should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  The RO should also 
issue an appropriate SOC in the matter of 
timeliness of substantive appeal of the 
denial of service connection for diabetes 
mellitus (to specifically include 
advising the Veteran of the governing law 
and regulations).   If he then timely 
submits a substantive appeal in that 
matter, it likewise should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


